Citation Nr: 0512638	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for basal cell carcinoma of 
the frontal midline scalp with squamative features and 
parakeratosis, status post excision and scalp reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case has since been returned to 
the Board for further review.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

As part of the Board's October 2003 remand, the veteran was 
to be afforded a VA medical examination, so that medical 
findings and opinions could be obtained with respect to the 
matter herein under review.  Those actions were fully 
accomplished.  On further review, however, it is determined 
that additional opinions from the VA physician who examined 
the veteran in August 2004 are in order to best analyze the 
appellant's entitlement to benefits under 38 U.S.C.A. § 1151.  
Hence, further development is in order.  

Notice is also taken that additional medical records were 
added to the claims folder in September 2004, subsequent to 
issuance of the most recent supplemental statement of the 
case and without a waiver of initial RO consideration.  While 
this evidence addresses the severity of the disorder, in 
light of the other development ordered below and the fact 
that this evidence was not reviewed by the VA physician who 
furnished the August 2004 opinion, a remand is required prior 
to any merits based review.  

Accordingly, this matter is again REMANDED for the following 
actions:

1.  The August 2004 VA medical 
examination report, as well as the August 
2004 addendum thereto, which were 
prepared by M. W. Durkin, M.D., of VA 
Medical Center in Columbia, South 
Carolina, must be returned to him for the 
preparation of a further addendum.  The 
entirety of the claims folder is to be 
furnished to Dr. Durkin or his designee.  
An additional examination is authorized 
if necessary.  Regardless of whether an 
additional examination is undertaken, Dr. 
Durkin or his designee must address the 
following in detail in an addendum, 
providing where appropriate, a 
professional opinion, with full 
supporting rationale:

(a)  Given your determination 
that the interval between the 
initial evaluation of the 
veteran by a primary care 
physician and the 
dermatologist's consultation 
and biopsy exceeded the 
standard of care, is it at 
least as likely as not that 
either or both of those lapses 
directly resulted in the onset 
of additional disability of the 
veteran or an aggravation of 
existing disability? 

(b)  Given your determination 
that the standard of care was 
not met due to VA's failure to 
arrange for the veteran to be 
seen and apprised of biopsy 
results, and because referral 
for definitive care was not 
timely undertaken, is it at 
least as likely as not, i.e., 
is there a 50/50 chance, that 
either or both of those lapses 
directly resulted in the onset 
of additional disability of the 
veteran or aggravation of 
existing disability? 

Use by Dr. Durkin or his 
designee of the "at least as 
likely as not" language is 
required in the response 
provided.

2.  Lastly, the issue on appeal must be 
readjudicated on the basis of all the 
evidence on file, including that received 
into the record in September 2004, and 
all governing legal authority.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain needed development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



